Citation Nr: 1747467	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  07-23 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a left eye disability.

2. Entitlement to a compensable rating for ingrown toenails.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from March 1983 to March 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in December 2004 and June 2007 of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran was scheduled for a hearing before a Veterans Law Judge at the Board's Central Office in Washington, D.C. in July 2010.  He was issued notice of the hearing but failed to appear.  In accordance with 38 C.F.R. § 20.702(d), the Veteran's request for a hearing is deemed withdrawn. 

In August 2012 the Veteran filed a claim of service connection for alcohol and substance abuse secondary to the service-connected posttraumatic stress disorder (PTSD).  In August 2010, August 2011, and May 2015 the Board referred the issue of service connection for a back disability, other than a neck condition.  The RO has yet to take definitive action on that issue.  Thus service connection for alcohol and substance abuse secondary to a service-connected disability and service connection for a back disability have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b). 

In May 2015, the Board denied the Veteran's claim of entitlement to service connection for a left eye disability.  The Veteran appealed the Board's denial to the U.S. Court of Appeals for Veterans Claims (Court).  In a July 2016 memorandum decision, the Court vacated and remanded the May 2015 Board decision to the extent that it denied entitlement to service connection for a left eye disability.  

In May 2015, the Board remanded the issue of service connection for erectile dysfunction (ED) to include as secondary to PTSD; service connection for gastroesophageal reflux disease (GERD), hiatal hernia, and irritable bowel, to include as secondary to PTSD; service connection for a neck disability; an initial rating higher than 30 percent for PTSD; a temporary evaluation due to hospital treatment in excess of 21 days; and entitlement to a total disability rating based on individual unemployability (TDIU).  It appears that the Agency of Original Jurisdiction (AOJ) is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

The Board notes that a clerical error appears in the May 2015 remand, which indicated that a June 2007 rating decision granted service connection for ingrown toenails.  Rather the June 2007 rating decision continued a noncompensable rating for the ingrown toenails and in July 2007 a Form 9 was received from the Veteran that is construed as a notice of disagreement with this determination.  As the Veteran was not issued a Statement of the Case (SOC) regarding this issue the Board was correct in remanding the increased rating claim for ingrown toenails for a SOC to be issued in compliance with Manlicon v. West, 12 Vet. App. 238 (1999).  Subsequently, in May 2016 a statement of the case was issued, the Veteran perfected his appeal that same month, and in July 2017 the issue was certified to the Board.  Thus the issue of entitlement to a compensable rating for ingrown toenails is currently before the Board.  

In November 2016, the Veteran waived initial RO review of additionally submitted evidence.  

In an August 2017 motion, the Veteran's representative requested to advance the case on the docket due to the Veteran's terminal illness.  In this regard, the evidence shows that the Veteran in January 2017 was diagnosed with malignant neoplasm of the stomach.  See May 2017 private treatment records.  Therefore, the Board finds good cause to advance the case on the docket, and the motion is granted.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran's left eye disability diagnosed as left eye strabismus with intermittent and recurrent exodeviation is a congenital or developmental defect.
 
2. The Veteran's congenital left eye disability diagnosed as left eye strabismus with intermittent and recurrent exodeviation was not subject to, or aggravated by, a superimposed disease or injury during service which resulted in additional disability.

3. The Veteran's left eye disability diagnosed as dry eye syndrome and cataract is not etiologically related to his active service.

4. The symptoms due to ingrown toenails at most closely approximate superficial and painful scars.  


CONCLUSIONS OF LAW

1. The criteria for service connection for a left eye disability have not been met.  
38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 4.9 (2016); VAOPGCPREC 82-90 (July 18, 1990).

2. The criteria for a 10 percent rating, but not higher, for ingrown toenails have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (prior to October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's lay statements, service treatment records, post-service medical records, records from the Social Security Administration, and VA examinations and opinions, including in March 2007, September 2011, March 2012, and May 2017.  The Court in the May 2015 decision found the September 2011 VA opinion addressing the etiology of the left eye disability to be inadequate.  Thus the Board obtained an opinion in April 2017 from the Veterans Health Administration (VHA), which is thorough and adequate upon which to base a decision with regard to the Veteran's claim.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  The examiner reviewed the claims folder and provided an opinion along with a supporting rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, with respect to the Veteran's claims, there is no additional evidence which needs to be obtained.  

Service Connection 

Generally, to prove service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The analyses below will focus on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.

Left Eye

Congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  VA's General Counsel has further explained that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin, as long as the evidence as a whole establishes that the familial conditions in question were incurred or aggravated during service within the meaning of VA laws and regulations.  VAOPGCPREC 82-90 (July 18, 1990).  VA's General Counsel has also expressly stated that the terms "disease" and "defects" must be interpreted as being mutually exclusive.  

The term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defects" would be definable as structural or inherent abnormalities or conditions that are more or less stationary in nature.  See VAOPGCPREC 82-90 (July 18, 1990).  VA General Counsel has further noted that if, during service, superimposed disease or injury occurs, service connection may be warranted for the resultant disability.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993) (citing Hunt v. Derwinski, 1 Vet. App. 292 (1991)); VAOPGCPREC 67-90 (July 18, 1990).

Further, "[A] defect differs from a disease in that the former is 'more or less stationary in nature' while the latter is 'capable of improving or deteriorating,'" and "any worsening-any change at all-might demonstrate that the condition is a disease."  Quirin v. Shinseki, 22 Vet.App. 390, 394-95 (2009); (quoting VA Gen. Coun. Prec. 82-90 (July 18, 1990)); see id. at 395 (referring to defects as "'more or less' static and immutable")."

In a June 2004 statement, the Veteran contended that his left eye disability was incurred in service when he drove through trees and a tree limb struck him in the left eye.  He initially had pain and afterwards noticed that his eye looked different.  In his September 2009 Form 9 appeal the Veteran stated that during service he did not have vision problems and since service has had two eye surgeries.  

Service treatment records show that on enlistment examination in January 1983 the Veteran had 20/20 vision in his left eye and his eyes were evaluated as normal.  In March 1983 the records show that the Veteran had 20/20 vision in his left eye and was diagnosed with esotropia which existed prior to enlistment with suppression.  He reported that he never wore glasses or had surgery.  In March 1988 the Veteran had 20/50 distant and near vision in his left eye.  Abnormal color vision was noted, although the examiner did not specifically indicate whether this affected the right eye or the left eye.  In December 1991 the Veteran was treated for a stye and hordeolum in the right eye and the examiner noted that he had 20/30 vision in the left eye and incurred no eye trauma.  On the report of medical history in March 1992 the Veteran indicated that he had eye trouble.  On separation examination in March 1992 he had 20/25 vision in the left eye and his eyes were evaluated as normal.  

A January 2003 VA eye consult shows the Veteran had long-standing left exotropia.  On VA eye examination in September 2004, the Veteran complained of an eye injury during service when he was hit by a tree limb while looking out of the top M-1 tank.  He reported his eye was very blood shot but he did not immediately seek treatment.  He maintained that his left eye began to drift outward and then he had some mild vision loss.  He denied a history of diplopia.  His uncorrected distant and near vision was 20/20 in the left eye.  The impression was alternating exotropia preferring the right eye for fixating strongly along with clinical amblyopia.  The examiner opined that since the Veteran did not have double vision at the time of his accident, one cannot say this his exotropia is due to this accident without mere speculation.  Alternating exotropia was most likely something the Veteran had as a child and that he developed this suppression of the second image at birth.  It is likely that after the accident the angle of deviation between the eyes got greater but the Veteran suffered no vision loss from this accident.  

VA records in May 2005 show that the Veteran had 20/20 vision in his left eye.  The examiner noted that the Veteran incurred an injury to his left eye in the 1980s and had a muscle surgery in 2003.  VA medical records show that in June 2005 the Veteran's informed consent was obtained to undergo surgery on muscles for the eyes in an attempt to establish alignment of the eyes.  His diagnosis was "(s)trabismus (eye turning out or eye turning in, or eye turning up or down) relative to the other eye."  

A VA optometry note shows that upon entrance into service the Veteran had an alternating exotropia, which is a congenital condition, accompanying suppression.  There were no reports of diplopia.  The examiner opined that the Veteran did not have a left eye disability.  The eye, per the entrance and exit examinations and subsequent notes was correctable to 20/20.  The Veteran did have an eye turn which was intermittent but fortunately he learned to alternate between the eyes and never developed amblyopia.  

The examiner opined that the Veteran's eye disability was a congenital defect.  In addressing the question whether it is at least as likely as not that the superimposed injury during military service resulted in a disability apart from the congenital or developmental defect, the examiner replied that although the Veteran reported that his left eye began to turn after it got hit in service, he also reported that he never sought treatment for that injury.  Had this developed secondary to trauma it would require major trauma to the head or face and would have resulted in diplopia.  The examiner concluded that since the Veteran does not have diplopia and suppressed his left eye when he enlisted, his eye disability developed in the early years of his life and his left eye turn was not aggravated by service.  

The Veteran was afforded a VA examination in September 2011.  However, to the extent that the Court in the July 2016 memorandum decision determined that the opinion was inadequate regarding the etiology of the Veteran's left eye disability, only the medical history and objective findings in the examination report will be considered.  On the VA examination in September 2011, the examiner noted that the Veteran reported being hit with a tree limb in his left eye during service, and saw a medic and was given eye drops.  Several months later he noticed his left eye was turning outwards.  The Veteran did not report having double vision (diplopia).  There was no report of diplopia and the findings upon separation from service were unchanged.  After service the Veteran underwent strabismus surgery in 2003.  Another surgery was considered but it appears that it was not scheduled due to other health problems.  The Veteran reported that he underwent additional surgery for strabismus in 2006.  

Physical examination shows that uncorrected near and distant vision in the left eye was 20/40.  The Veteran did not have diplopia.  The examiner determined that the Veteran had a constant alternating exotropia, which is a condition that he was born with along with excellent vision and no complications from the reported trauma.  

A VHA opinion was obtained in April 2017, from Dr. J.D.S., the Chief of Ophthalmology.  Dr. J.D.S. explained that the Veteran's exotropia is more specifically defined as congenital left eye strabismus with intermittent exodeviation, status post corrective strabismus surgical intervention.  She stated that it is not uncommon for the deviation to seem very noticeable especially with fatigue and at times the condition may seem undetectable.  She opined that in the Veteran's case the record is clinically consistent with congenital left eye strabismus with intermittent and recurrent exodeviation, status post corrective strabismus surgical intervention.  Dr. J.D.S. noted that she reviewed the January 1983 entrance examination which shows 20/20 vision in the left eye and both eyes were normal.  She also considered the March 1983 service treatment record that shows left eye alternating exotropia since childhood.  

Dr. J.D.S. opined that the Veteran's left eye strabismus with exodeviation, is most likely a congenital defect, that is a static condition that existed prior to service.  She explained that the condition is static, as it is a defect that will remain mostly unchanged, that is usually diagnosed in childhood as intermittent or alternating.  She recapitulated that just because the condition may be more noticeable at times does not mean it has resolved or is aggravated beyond its natural progression due to injury, it simply is following the clinically expected course for the condition.  She opined that the condition was not aggravated beyond its natural progression due to service, to include the Veteran being struck by a tree branch in service while riding on a tank.  She elaborated that the reported worsening is most likely noted because the condition happened to be more pronounced incidentally at the time of the examination.  In her expert opinion in the instant case, it is unlikely that the tree branch injury would have caused worsening of the exotropia since good vision remained in the left eye.  

As to the question of whether the Veteran's left eye alternating exotropia constituted a congenital defect or a congenital disease, Dr. J.D.S. concluded that it is most likely a congenital defect, that is a static condition, that existed prior to service and will remain mostly unchanged.  She found that the Veteran's childhood exotropia was not subject to a superimposed disease or injury but would remain static.  

With regard to medical opinions, the credibility and weight to be attached to a medical opinion are within the Board's province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one opinion over another depending on factors such as reasoning employed and whether the examiner was informed of the relevant facts.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

In determining whether the opinions are adequate, the Court has held that "[t]here is no reasons or bases requirement imposed on examiners."  Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  "[E]xamination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion.") Monzingo v Shinseki, 26 Vet. App. 97, 106 (2012).  Rather, it is the Board that must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Daye v. Nicholson, 20 Vet. App. 512 (2006).

The September 2004 VA examiner's opinion that the Veteran also had amblyopia in his left eye is outweighed by the other competent evidence of record, which shows that the Veteran did not have amblyopia.  The September 2011 VA examiner after reviewing the claims folder and examining the Veteran opined that his past and present eye condition is diagnosed as exotropia.  The October 2010 VA optometry note specifically shows that the Veteran never developed amblyopia.  

Considering the relative merits of the analytical findings and the details of the opinions, the Board places more weight on the unfavorable opinion from the April 2017 VHA examiner who opined that the Veteran's left eye disability was a congenital defect that was not subject to a superimposed disease or injury during service, than the opinion from the September 2004 VA examiner who opined that it is likely that after the reported accident the angle of deviation between the eyes got greater.  The September 2004 VA opinion included no reasoning nor rationale for the conclusions reached.  A mere conclusion statement is insufficient to allow the Board to make an informed decision as to the weight to assign to the medical statement.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  Conversely, the April 2017 VHA opinion was based on medical principles and applied to the facts of the case.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  The April 2017 VHA examiner considered the nature of the Veteran's left eye disability, history and relevant longitudinal complaints in proffering her opinion.  Her opinion also is consistent with the other medical evidence of record. 

The evidence also shows that the Veteran has a cataract and dry eye syndrome in his left eye.  See, e.g., VA treatment records dated in October 2015 and December 2016.  In the April 2017 VHA opinion, Dr. J.D.S explained that dry eye syndrome shown in VA treatment records in 2011 is less likely as not incurred in or caused by service as it occurs with age, some medical conditions and medications.  She also was of the opinion that the cataract shown in VA treatment records in 2015 is less likely as not incurred in or caused by service.  She explained that several eye examinations in service to include a December 1991 entry treatment for an unrelated eye condition make no mention of dry eye or cataracts in service.  These conditions were later diagnosed over a decade after separation from service.  Dr. J.D. S. opined that the Veteran's risk factors for dry eye and cataracts with the highest predictive value are more likely than not related to natural age progression.  The Board finds this opinion to be highly probative as it was rendered by a competent medical professional who provided a supporting rationale.  It is uncontroverted by the other competent evidence of record.  

Under certain circumstances, a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As a general matter, lay witnesses are competent to testify as to their observations as well as opine on questions of diagnosis and etiology in some circumstances.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  See also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau; lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology).  

The Board has considered the Veteran's lay statements and acknowledges that the Veteran is competent to give evidence about what he has experienced or observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this regard the Veteran's statements that his left eye has changed are competent.  Service treatment records do not document trauma to the left eye, however assuming that the Veteran's report of inservice trauma is credible, his statements are outweighed by the April 2017 VHA examiner's opinion.  This opinion is highly probative as it reflected the VHA examiners' specialized knowledge, training, and experience as to the diagnosis and etiology of the Veteran's left eye disability, as well as consideration of all relevant lay and medical evidence of record.  The onset and etiology of the disorder is a complex medical matter beyond the ken of a layperson and is therefore not susceptible of lay opinion.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  In this regard, a medical professional has greater skill. 

The weight of the evidence shows that the Veteran does not have a left eye disability that is related to service, to include dry eye and cataract and that his alternating exotropia of the left eye is a congenital defect that pre-existed his entrance into service and was not subject to a superimposed disease or injury during service.  

Lastly, a May 2011 VA eye consult shows that the Veteran had refractive error with emerging presbyopia.  VA treatment records in September 2011 also indicate that he had astigmatism.  However, for purposes of entitlement to benefits, the law provides that refractive error of the eyes is a developmental defect and not a disease or injury within the meaning of applicable legislation.  The weight of the evidence discussed above shows that the Veteran did not have complications from his reported inservice trauma.  In the absence of superimposed disease or injury, service connection is not granted for refractive error of the eyes, including myopia, presbyopia and astigmatism, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim of service connection for a left eye disability, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 3.102. 

Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Ingrown Toenails

The analyses below will focus on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein as the law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.  See Timberlake 14 Vet. App. 122. 

There is no diagnostic code specifically applicable to ingrown toenails.  The RO has rated the Veteran's ingrown toenails by analogy under Diagnostic Code 5281 for  severe unilateral hallux rigidus.  Diagnostic Code 5281 provides that severe unilateral hallux rigidus is to be evaluated as severe unilateral hallux valgus.   38 C.F.R. 4.71a, Diagnostic Code 5281.  

Under Diagnostic Code 5280, a 10 percent evaluation is authorized for severe unilateral hallux valgus if equivalent to amputation of the great toe.  A 10 percent rating also is provided if operated upon with resection of the metatarsal head.  C.F.R. 4.71a, Diagnostic Code 5280.  In the instant case, the evidence does not more nearly approximate the criteria for a 10 percent rating under Diagnostic Code 5280 as the Veteran's symptoms are not equivalent to the amputation of the great toe.  Notably, the Veteran has not had a resection of the metatarsal head.  

On VA examination in September 2004, the Veteran complained of pain in both big toes due to ingrown toenails.  VA treatment records in May 2005 show that the Veteran had painful ingrown toenails in both great toes and underwent a permanent avulsion of the offending nail borders.  On VA examination of the feet in March 2007, Veteran reported that he had ingrown toenails removed in 2005.  

On VA foot examination in September 2011, the examiner noted that the Veteran did not have hallux rigidus.  The examiner indicated that the Veteran had mild symptoms of hallux valgus in the left foot instead of severe symptoms with the functional equivalent of amputation of the great toe.  On VA examination in March 2012, the examiner indicated that he had mild hallux valgus on the right side instead of severe with the functional equivalent of amputation of the great toe.  The examiner opined that the Veteran did not have hallux rigidus.  

On a VA foot examination printed in May 2014 (located in Legacy Content Manager), the examiner determined that the Veteran had mild hallux valgus on the left side instead of severe with the functional equivalent of amputation of the great toe.  The examiner also found that the Veteran did not have hallux rigidus.

VA treatment records in October 2015 show onychomycosis of the feet.  In September 2016 the Veteran complained of painful ingrown toenails.  In November 2016 he explained that he had daily pain in his toes, particularly when walking.  Walking up and down stairs increased the pain in the great toes and the tissue around the toenails was inflamed.  

On VA skin examination in May 2017, the examiner opined that the Veteran's ingrown toenails continued to be an active condition.  The examiner stated that the Veteran had ingrown toenails on each foot on the great toes.  The examiner noted that they covered zero percent of the exposed body area and 5 percent of the total body area.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and the Board can choose the diagnostic code to apply so long as it is supported by reasons and bases as well as the evidence.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  It is permissible to switch diagnostic codes to reflect more accurately a claimant's current symptoms.  See Read v. Shinseki, 651 F. 3d 1296, 1302 (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the diagnostic code associated with it is changed to determine more accurately the benefit to which a veteran may be entitled).  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Codes 5280 and 5281 apply to orthopedic symptomology associated with foot disabilities.  Neither code yields a compensable rating for the Veteran.  However, as the Veteran is service connected for ingrown toenails, which affects not just the nail but the tissue surrounding the nail, Diagnostic Code 7804 for painful scars is the more applicable code.  

The criteria for rating scars under Diagnostic Codes 7800-7805 were amended effective October 23, 2008 and apply to all claims received by VA on or after October 23, 2008.  As to claims filed before October 23, 2008, on January 20, 2012, 38 C.F.R. § 4.118 was revised to clarify that a veteran whose scars were rated by VA under Diagnostic Codes 7800-7805 in effect prior to October 23, 2008, may request review under the revised Diagnostic Codes.  77 Fed. Reg. 2909 (January 20, 2012).  

The Veteran's claim was received in June 2005.  As such, the Board will address both the pre-2008 rating criteria and post-2008 rating criteria, even though the Veteran cannot receive a revised award under the new criteria until October 23, 2008.

Under Diagnostic Code 7804, a 10 percent evaluation is warranted for superficial scars that are painful on examination.  Note (1) indicates that a superficial scar is one not associated with underlying soft tissue damage.  Id.  Under Diagnostic Code 7805 scars are rated on limitation of function of the affected part.

Under the revised regulations effective as of October 23, 2008, under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, 10 percent is added to the evaluation based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code when applicable.  For a 20 percent rating, there must be three or four scars, and for a 30 percent rating, there must be five or more.  Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars are evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 and any disabling effects not considered in a rating provided under Diagnostic Code 7800-04 are to be evaluated under an appropriate diagnostic code.  

The Board finds that the evidence more nearly approximates the criteria for a 10 percent rating for ingrown toenails under both the former Diagnostic Code 7804 as it provides a 10 percent rating for painful superficial scars.  The evidence throughout the appeal period shows that the Veteran has complained of painful ingrown toenails of the great toes.  Such is the maximum rating allowable under that code.

Diagnostic Code 7800 is inapplicable as it pertains to scars of the head, face or neck.  The former and current Diagnostic Codes 7801 and 7802 are also not for application as the "scars" do not cover any area exceeding 12 square inches nor 144 square inches, respectively.  The assignment of separate compensable rating under Diagnostic Code 7803 is unwarranted as there is no indication that the ingrown nails (scar) are superficial and unstable.  

The Veteran is in receipt of a 30 percent rating for a left foot disability under Diagnostic Code 5284.  However the 10 percent rating being assigned under Diagnostic Code 7804 for ingrown toenails is not considered pyramiding under 38 C.F.R. § 4.14, as symptoms analogous with scarring and orthopedic complaints represent two separate types of functional impairments in the left foot.

Further, there is no evidence of record that the service-connected ingrown toenails cause any impairment of function or that they have a disabling effect which is not considered under the diagnostic codes discussed above, to include 7800, 7801, 7802, or 7804.  Accordingly, a rating in excess of 10 percent is not warranted under the former or current Diagnostic Code 7805, nor is a rating by analogy to any other diagnostic code.  38 C.F.R. § 4.118, Diagnostic Codes 7805.  

The Veteran's case has been considered entirely under the VA rating schedule contained in 38 C.F.R., Part 4.  Neither the Veteran nor his attorney has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Service connection for a left eye disability is denied.  

A 10 percent rating for ingrown toenails is granted, subject to the laws and regulations governing the payment of monetary benefits. 



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


